Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 25 & 38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly submitted claims 25 & 38 are drawn to a hair cosmetic comprising “sucrose, fructose, and a mixture thereof” (emphasis added) as the at least one saccharide material. However, Applicant elected the combination of sucrose and glucose in the election filed on 29 November 2021. Accordingly, claims 25, 26, 33 & 35-38 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.  

Claim Status
Applicant’s claim amendments and arguments in the response filed 25 May 2022 are acknowledged.
Claims 1, 3, 4, 7, 13, 14, 16-22, 24-26 & 28-38 are pending. 
Claims 32-38 are new.
Claims 2, 5, 6, 8-12, 15, 23 & 27 are cancelled. 
Claims 25, 26, 28, 29, 33 & 35-38 are withdrawn.
Claims 1, 3, 4, 7, 13, 14, 16-22, 24, 30-32 & 34 have been examined on the merits.
 Examination on the merits is extended to the extent of the following species:
A) As the at least one sugar alcohol- sorbitol; 
B) As the at least one saccharide-glucose and sucrose; 
C) As the at least one water-soluble solvent-glycerin and caprylyl glycol;  
D) As the at least one stabilizer/thickening agent- carrageenan; 
E) Presence or essential absence of monohydric alcohol(s)-monohydric alcohols being essentially absent; 
F) Presence or essential absence of a synthetic film-forming polymer(s)-synthetic film-forming polymer(s) being essentially absent; 
G) Presence or essential absence of silicone(s)-silicone(s) being essentially absent; 
H) Form of the hair cosmetic composition-spray (a composition having a viscosity appropriate to be sprayed such as a composition having a viscosity of about 400 cps at 20°C, as measured on a Brookfield viscometer using an RV Spindle #7); and 
I) The container for the hair cosmetic composition-a spray container.  

Withdrawn Objections/Rejections
The objection to claims 5, 6, 9, 10 and 23 and the rejection of claims 2, 5, 6, 8-12, 15, 23 and 27 under 35 USC 103(a) is withdrawn due to cancellation of the claims.
The objection to claim 18 is withdrawn due to amendments to recite “and/or thickening agent”.
The objection to claim 25 is withdrawn due to deletion of the typographical error, “wherein the compositions is essentially free” and recitation of “at least one saccharide compound saccharide compound (b)”.
The objection to claim 27 because it is a substantial duplicate of claim 31 and its rejection under 35 USC 103 is withdrawn due to cancellation of the claim.
The rejection of claims 16-18 under 35 USC 112(b)-lack of antecedent basis is withdrawn due to a change in the dependency of the claims to claim 1 which recites the at least one stabilizer and/or thickener. 
The rejection of claims 1, 3, 4, 7, 13, 14, 16-22, 24 & 30 under 35 U.S.C. 103 over Botto and Silberstein is withdrawn due to the claim 1 amendment which recites the viscosity of the composition.
The rejection of claim 31 under 35 U.S.C. 103 over Botto and Silberstein further in view of Signature Filling Company is withdrawn due to the claim 1 amendment which recites the viscosity of the composition.

New and Maintained Objections/Rejections
Claim Objections
Claims 32 and 34 are objected to because of the following informalities: claims 32 and 34 depend from claim 1 but are not written in parallel to claim 1. Claim 1 recites a “hair composition” but claims 32 and 34 recite “the composition”. 
Applicant may wish to consider whether amendments to claims 32 and 34 to recite a “hair composition” would obviate the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. Claim 21 recites the composition comprises “less than 0.1 wt.% of film-forming polymers”.  Applicant states for support for the amendment is found at page 29, line 18 of the specification. This is not persuasive. Line 18 of page 29 simply states “wherein”. The hair care composition embodied between pages 29-30 does not mention “film-forming polymers”. The examiner notes the genera of film-forming polymers encompasses natural film-forming polymers and synthetic film-forming polymers. A cursory search of the specification shows the specification contemplated a hair cosmetic composition that is essentially free of synthetic film-forming polymers and does not require them (i.e. emphasis added; pg. 3, 10 & 11). The specification makes no mention of the larger genus of film-forming polymers, nor does it contemplate that the genus of film-forming polymers comprises “less than 0.1 wt.%” of the hair care composition. The specification makes no mention of the genus “natural film-forming polymers”.
The claim amendments change the scope of the disclosure, thereby constituting new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 13, 14, 16-22, 24, 30 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Botto (US 9,918,922; Published: 03/20/2018; Applicant supplied on IDS-08/09/2021; previously cited), Silberstein (US 2013/0287708; previously cited) and Kurashima (US 2012/0164092; previously cited).
With regard to claims 1, 3, 4, 7, 13, 14, 16-22, 24, 30 & 32, and the elected species, Botto teaches “leave-on hair styling compositions are particularly useful in methods for imparting durable styling or shaping benefits, providing volume and fullness, and imparting frizz control to hair…The leave-on hair styling compositions do not require synthetic film-forming polymers nor do they require silicones” (abstract). Botto teaches their “leave-on hair styling compositions described herein may be in any suitable physical form… Suitable forms include… liquids, lotions, milks …Spray formulations may be dispensed from containers that include aerosol dispensers or pump spray dispensers. Such dispensers are known in the art and are commercially available from a variety of manufacturers. When the spray formulation is dispensed from a pressurized aerosol container, a propellant may be used to force the composition out of the container” (i.e. not a gel; col. 6, ll. 35-60). Botto teaches the compositions of their invention include one or more sugar alcohols which may be sorbitol with “[t]he total amount of the one or more sugar alcohols can vary but is typically about 1 to about 50 wt. %... or about 5 to about 15 wt. %” (col. 1, ll. 55-65; col. 3, ll. 10-20). Botto teaches the “leave-on hair styling compositions typically include water and therefore may be referred to as "aqueous leave-on hair styling compositions." The total amount of water can vary, but typically the total amount of water in the leave-on hair styling compositions is about 25 to about 95 wt. %... or about 70 to about 90 wt. %” (col. 3 to col. 4). Botto teaches the leave-on hair styling composition comprises “one or more water-soluble solvents can vary but is typically about 0.1 to about 50 wt. %… or about 1 to about 10 wt. %” and about 0.1 to about 20 wt. %” (col. 4, ll. 20-55; col. 6, ll. 25-40). Botto teaches the water-soluble solvents include but are not limited to glycols containing from 2 to 8 carbon atoms including glycerin and exemplifies glycerin and caprylyl glycol (col. 4, ll. 20-55; col. 6, ll. 25-40; Example 1-col. 16). Botto teaches the leave-on hair styling composition comprises one or more thickening polymers, including pectin, the “total amount of the one or more thickening polymers may vary, but is typically about 0.1 to about 20 wt.%... or about 0.5 to about 3 wt. %. (Botto-claim 4; col. 3, ll. 20-60).  Botto does not require use of xanthan gum as the thickening polymer and teaches it among a list of seven species comprising alginates and gums (col. 6, ll. 1-10). Botto does not require use of betaines and does not exemplify its inclusion in the sole composition taught and used in the examples (col. 8, 9, 11 & 16-18). While Botto teaches ethanol and isopropanol to be included among water-soluble solvents for use in the invention, Botto claims and exemplifies glycols and polyols for use as the water soluble solvent (col. 2, ll, 15-35; col. 4, ll 5-25; Example 1-16; Botto-claims 10 & 11). More broadly, Botto teaches there is a problem in the art in which compositions having water-soluble film forming polymers becoming sticky or tacky when the solvent evaporates. The ordinary skilled artisan, at the time of filing, knew that caprylyl glycol and glycerin typically do not evaporate under ambient conditions. Thereby, the ordinary skilled artisan would have been motivated to select glycerin and caprylyl glycol as the water-soluble solvent (yielding composition free of monohydric alcohols) to limit stickiness based up Botto’s preferred teachings, examples, and goals. Botto teaches calcium carbonate (i.e. a pH adjuster) as a required component, “[w]ithout this component, the hair looks and feels heavier, creating a weighed down look with less body and fullness. Although other texturizing agents, such as potato starch, starch acetate, and kaolin were explored, calcium carbonate remained as the only powder that gives superior body and a soft texturizing end feel” (col. 16, ll. 20-35). Botto teaches calcium carbonate in the leave-on hair styling composition can vary but is typically about 0.1 to about 20 wt.%, based on the total weight of the leave-on hair styling composition. In some cases, the total amount of the leave-on hair styling compositions is about 0.1 to about 10 wt.%... or about 0.1 to about 3 wt.% (col. 2, ll. 60-65 to col. 3, ll. 1-5). Botto teaches inclusion of nonionic surfactants including from esters of polyols with fatty acids and alkoxylated derivatives, with polyoxyalkylenated or polyglycerolated nonionic surfactants preferred (col. 10-11).
	Botto does not teach a least one saccharide compound that is glucose and sucrose, inclusion of carrageenan stabilizer, or the viscosity of the composition. 
	In the same field of invention of natural formulations, including haircare, Silberstein teaches all natural compositions which may be liquids, shampoos, conditioners, and aerosols [0021]. Silberstein teaches inclusion of natural humectants including sucrose, fructose, sorbitol and polyols including glycerin and glycol and in claim 112 teaches inclusion of a humectant in an amount of from 1 and 20 wt.% and from 0 and 10 wt% ([0052] & claim 112). Silberstein teaches an embodiment in which the formulations comprise at least one sugar including glucose and sucrose [0081]. Silberstein teaches inclusion at least one thickening agent including carrageenan gum and pectin with “[i]n some embodiments, the amount of the carrageenan is in the range of 0 to 5 wt %. In further embodiments, the amount is between 0.1 and 0.5 wt%” ([0043] & [0051]). Silberstein’s compositions do not contain silicone.
In the same field of invention of haircare compositions that are non-sticky comprising sorbitol as an essential component and carrageenan as an exemplary viscosity controlling agent which has the added benefits of hair styling properties and light hair finish, Kurashima teaches a low viscosity composition which “can be stably sprayed as a mist without any trouble of nozzle clogging, even when it is in the form of a hair mist or the like preparation to be sprayed” ([0034], [0056], [0063] & [0067]). Kurashima teaches “[p]referred use embodiments of the hair styling cosmetic composition of the invention include an aerosol-type hair spray, a non -aerosol-type hair spray, a hair mist, a set lotion, a hair-styling gel, and a hair liquid” [0069]. Kurashima teaches “[t]he viscosity of the system of the hair styling cosmetic composition of the invention is at most 10,000 mPas (at 25 ⁰C with B-type viscometer), preferably at most 1,000 mPas” (i.e. 10,000 cps; preferably 1,000 cps; [0065]). “Not specifically defined, the lowermost limit of the viscosity is preferably at least 8 mPas or so from the viewpoint of the feeling in use” (i.e. 8 cps; [0065]). Kurashima in Example 15 exemplifies an aerosol spray-type hair styling agent [0097]. 
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing by modifying Botto’s composition by adding 1 and 20 wt.% of the humectants, glucose and sucrose, and the between 0.1 and 0.5 wt% of the thickening agent, carrageen, as suggested by Silberstein’s teachings [yielding a composition in which the total amount of sugar alcohol(s) (i.e. sorbitol/(a)) is equal to or less than the total amount of saccharide compound (b) (i.e. glucose + sucrose); the total amount of saccharide compound (b) (i.e. sucrose + glucose) is greater than the total amount of pectin; and the total amount of sugar alcohol(s), saccharide compound (b), and pectin is 2.1-90%]; and adjusting the viscosity of the composition to be between at least 8 mPas to at most 1,000 mPas  (i.e. 8-1,000 cps) as suggested by Kurashima because Botto, Silberstein and Kurashina are hair care liquids in the form of sprays which comprise sorbitol and carrageenan and Kurashina teaches hair care composition comprising sorbitol and carrageenan which are sprays have viscosities between at least 8 mPas to at most 1,000 mPas. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to modify the moisturization properties and thickness of the composition and select a viscosity for liquid aerosol hair compositions which reduce clogging and provide a better feel/finish.
With regard to the recitations pertaining to: 1) the combined amount of sugar alcohol(s), saccharide compound (b), and pectin (c); 2) the amount of sugar alcohol; 3) the amount of the at least one saccharide compound; 4) the amount of pectin; 5) the amount of sugar alcohol/sorbitol/(a) being equal to or less than the amount of the sucrose + glucose/saccharide compound (b), 6)  the amount of (b) being greater than the amount of (c); 7) the amount of water; 8) the total amount of water soluble solvent(s); 9) the total amount of carrageenan/stabilizer(s) and thickening agent(s); 10) the viscosity range; 11) the amount of monohydric alcohols; 12) the amount of film-forming polymers; and 13) the amount of silicones; the combined teachings of Botto, Silberstein, and Kurashima teach these parameters with values that overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Botto, Silberstein, and Kurashima, as applied to claims 1, 3, 4, 7, 13, 14, 16-22, 24, 30 & 32 above, and further in view of Signature Filling Company (Published: 06/15/2018; previously cited).
The teachings of Botto, Silberstein and Kurashima are described above. In brief, the compositions suggested by the combined teachings of the prior art are liquid haircare spray formulations comprising sorbitol and carrageenan.
Neither Botto, Silberstein nor Kurashima teach the container is a bag-on-valve container. 
In the related field of packaging spray on products like hairspray, lotions and cosmetics, Signature Filling Company teaches bag on valve (B.O.V.) packaging technology is revolutionizing many aspects of the packaging process for a number of different industries and industry is “rushing to incorporate this type of aerosol packaging into their aerosol products in the United States, Canada and elsewhere” (pg. 9). Signature Filling Company teaches Bag on Valve – or B.O.V. – barrier packaging is a relatively new technology for viscous or liquid products (pg. 2).  Signature Filling Company teaches B.O.V. has many advantages including a) increased life expectancy of products due to elimination of the chance of oxidation of the product; b) lengthening product longevity and safety due to reducing contamination of the product and the ability of the technology to be sterilized to eliminate contamination; c) elimination of use of dangerous, flammable or explosive gases; d) being environmentally friendly because there is no wasted product because up to 99.5% of it can be dispensed; e) increased product usefulness because the product can be sprayed at any angle and f) a more effective filling since B.O.V. packing works well with both viscous and liquid products (pg. 3-4). Signature Filling Company teaches B.O.V. is commonly used with cosmetics including sun care and sunscreen sprays, creams, lotions, self-tanning sprays, facial washes, over-the-counter and pharmaceutical products, and personal hygiene (pg. 5). 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to modify the composition suggested by the combined teachings of Botto, Silberstein and Kurashima by packaging the composition in a bag on valve container as suggested by Signature Filling Company because the composition suggested by the combined teachings of Botto, Silberstein and Kurashima are liquid haircare compositions that may be sprayed and Signature Filling Company teaches industry is rushing to bag on valve container technology for packaging into their aerosol products, including hair sprays, due to its numerous benefits.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable Botto, Silberstein, and Kurashima, as applied to claims 1, 3, 4, 7, 13, 14, 16-22, 24, 30 & 32 above, and further in view of Nakajima (JP 02145158; 1990-06-04) and Watanabe (US 5690981; 1997-11-25).
*All references refer to the English language translation.
The teachings of Botto, Silberstein, and Kurashima are addressed above. Botto teaches products that are sticky and tacky are undesirable for many consumers (col. 1, ll. 30-45). Botto teaches dehydroxanthan gum (i.e. a modified xanthan gum) has less tack (col. 16, ll. 35-45). In other words, Botto implicitly teaches dehydroxanthan gum has tack (col. 16, ll. 35-45). Botto further teaches dehydroxanthan gum “[t]he also serves to create a viscous cross-linked gel structure without the need for neutralization (as seen with many acrylic polymers, such as, carbomer, for example)” (col. 16, ll. 35-50). Botto teaches xanthan gum is too heavy on hair, did not impart favorable shape and frizz control in high humidity conditions (col. 16, ll. 45-60). Botto teaches their “leave-on hair styling compositions typically include: (a) calcium carbonate; (b) one or more sugar alcohols; (c) one or more thickening polymers; and (d) water… Non-limiting examples of thickening polymers include… alginate, xanthan gum, modified xanthan gum… a combination of xanthan gum and modified xanthan gum (hydroxypropyl xanthan gum) may be useful” (col. 1 & 2). Botto teaches “[c]alcium Carbonate (CaCO3) is a fine, white, non-powder that allows for oil absorbency on the hair for a fuller/thicker look. Without this component, the hair looks and feels heavier, creating a weighed down look with less body and fullness…calcium carbonate remained as the only powder that gives superior body and a soft texturizing end feel” (col. 16, ll. 20-35). The ordinary skilled artisan, at the time of filing, knew that calcium carbonate is a salt that supplies calcium ions.
Neither Botto, Silberstein, nor Kurashima explicitly teach the composition being free from xanthan gum and modified xanthan gum.
Nakajima teaches xanthan gum is a gummy or sticky substance (abstract).
Wantanabe teaches the scientific phenomenon in which Pectin-Ca and carrageenan-Ca form hydrogels which due to cross-linking of pectin and/or carrageenan with the calcium ions (col. 11, ll. 15-25).
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to modify the composition suggested by the combined teachings of Botto, Silberstein and Kurashima by removing the xanthan gum and modified xanthan gum/dehydroxanthan gum from the composition because Botto teaches consumers find stickiness/tackiness undesirable, dehydroxanthan gum and xanthan gum are tacky as taught by Botto and Nakajima, but carrageenan and pectin will crosslink in the presence of calcium ions as taught by Watanabe which are present in the composition suggested by the combined teachings of Botto, Silberstein and Kurashima. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to reduce the tackiness/stickiness of the composition while still maintaining the crosslinking between calcium-pectin and calcium-carrageenan. 

Response to Arguments
Applicant argues features of their inventive hair composition include an ability to “maintain the shape of hair, achieve long-lasting frizz control, and impart a pleasant texture and body to the hair. Consumers are particularly drawn to the clean, natural, and light weight feel the compositions impart to the hair. In addition, the compositions include natural ingredients, yet provide better styling benefits than traditional styling compositions using synthetic ingredients” (reply, pg. 10). Applicant argues the function of glucose/saccharides is to provide hold and control to hair but other sugar derivatives, including inulin and maltodextrin, weighed hair down (reply, pg. 11-12). Applicant argues the function of the 3 reagents (i.e. sugar alcohol, saccharide, and pectin) of the Example 1 formulation as determined in Example 3 is critical to the hair effects (pg. 12-14). 
This is not persuasive as Botto also teaches “compositions [that] maintain the shape of hair, achieve long-lasting frizz control, provide strong styling hold, and impart a pleasant texture and body to the hair. Furthermore, upon application to the hair, the compositions have a clean, natural, and light-weight feel” (col. 1, ll. 50-60). Botto’s composition comprises sorbitol (i.e. sugar alcohol) and pectin. Botto teaches inclusion of humectants. Silberstein teaches inclusion of the natural humectants, sucrose and glucose, in haircare compositions. It is not required that references use the recited reagents for the same purpose as Applicant.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) . Notably, Applicant did not perform any experiments to determine whether there was a significant difference between formulations having one or two of the recited reagents as compared to a composition which has all three.

Applicant argues there is no reason to modify the hair styling compositions of Botto with the personal care compositions of Silberstein because Botto is directed to leave-on hair styling compositions while Silberstein relates to personal care products such as shampoos, conditioners, etc. but does not refer to leave-on hair styling compositions (reply, pg. 10).
This not persuasive because Botto teaches their inventive compositions may be formulated to “liquids, lotions, milks, mousses, sprays… conditioners, and the like” (col. 6, ll. 35-45). Botto and Silberstein are drawn to the same field of invention that are compositions which do not require synthetic ingredients/natural haircare (Botto- col. 4, ll. 60-65; Silberstein- title; [0018]).

Applicant argues Silberstein uses the "humectants" of various sugars and polyols, which include glucose and sucrose for cleansing compositions (e.g. shampoos) and specifically investigates their ability to enhance foaming speed, foam stability, and rinsing properties (reply, pg. 11). Silberstein’s humectants in the cleansing role do not relate to hairstyling (reply, pg. 11). Applicant argues one of ordinary skill in the art seeking to improve the "hold" and "control" of hair styling compositions would not look to "humectants" associated with improved foaming and cleansing; and would certainly have no reasonable expectation that such humectants would successfully improve the "hold" and "control" of hair styling compositions (reply, pg. 12).
This is not persuasive. In the hair care arts, a humectant is a chemical compound having the ability to attract and bind water to hair. Botto teaches sorbitol, a sugar alcohol, glycerin and propylene glycol to be humectants (col. 16, ll. 45-60). Silberstein teaches inclusion of natural humectants including sucrose, fructose, sorbitol and polyols including glycerin and glycol in hair care compositions [0052]. Silberstein teaches an embodiment in which the formulations comprise at least one sugar including glucose (i.e. a humectant) and sucrose [0081].  It is prima facie obvious to combine equivalents for the same purpose. With regard to Applicant’s argument that one of ordinary skill in the art seeking to improve the "hold" and "control" of hair styling compositions would not look to "humectants" associated with improved foaming and cleansing, the Examiner notes Silberstein in Example 7 shampoo compositions explicitly teaches “[t]he body, foaming, smoothness and after feel properties [are] a function of the type of saponin extract” (emphasis added; [0222]).  Silberstein in Example 3 reiterates “[f]oaming as a function of the saponin extracts from different plants” (emphasis added; [0190]). Silberstein in Table 6 teaches sorbitol is an enhancer of foam properties by teaching “the addition of betaine, gum Arabic (GA) and sorbitol did not cause significant deterioration in foam heights. However, it was found that, the "body" of the foam, the smooth-on-hand feeling, and the after feel were much better when betaine, GA or sorbitol were added, as compared to samples with only 10 wt% Sapindus mukorossi extract” [0211]. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). In the instant case, the reason to modify the composition by adding sucrose and glucose humectants to Botto’s composition is to increase the moisturization of hair.

Applicant argues unexpected results in which Formula A of Example 1 was compared against a commercial benchmark (reply, pg. 14). Applicant argues the volunteers with chemically treated hair had statistically significantly better distribution on hair, speed of hair transformation, curl definition, curl regularity, frizz control, and smooth hair feel (reply, pg. 15).  The inventive Formula A was also imparted more discipline to hair and hydration to hair the day after an application (reply, pg. 15).
	This is not persuasive. As described above the results are not commensurate with the scope of the claims. Formula A is single formulation with singular reagents in singular amounts and a singular viscosity; the claims 1 & 25 are generic. Next, the commercial benchmark lacks the recited sugar alcohols, saccharide compounds, pectin and carrageenan. Applicant is not comparing their inventive composition to the closest prior art which is Botto.  Botto’s composition comprises sorbitol (i.e. sugar alcohol), water, caprylyl glycol, ethanol and/or isopropyl alcohol, pectin, calcium carbonate (i.e. a pH adjuster) and nonionic surfactants including from esters of polyols with fatty acids and alkoxylated derivatives, with polyoxyalkylenated or polyglycerolated nonionic surfactants preferred. "[O]bjective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
	Further Botto teaches “compositions [that] maintain the shape of hair, achieve long-lasting frizz control, provide strong styling hold, and impart a pleasant texture and body to the hair. Furthermore, upon application to the hair, the compositions have a clean, natural, and light-weight feel” (col. 1, ll. 50-60). Botto teaches their composition is used in methods for improving
body and fullness, controlling frizz, improving shine, and/or enhancing discipline of hair comprising applying a leave-on hair styling composition to the hair (Botto’s claim 19).

Applicant makes no specific arguments as it pertains to the teachings of Kurashima and Signature Filling Company other than they do not remedy the deficiencies of the combination of Botto and Silberstein (reply, pg. 15-16).
This is not persuasive. Discussion of the teachings of Botto and Silberstein is presented above.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/            Examiner, Art Unit 1619        

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619